In an action, inter alia, to recover partnership assets, the plaintiff appeals from an order of the Supreme Court, Queens County (Berkowitz, J.), dated November 12, 1992, which denied her motion for summary judgment and for an order of attachment pursuant to CPLR 6201.
Ordered that the order is affirmed, without costs or disbursements.
We agree with the Supreme Court that the plaintiff failed to establish her entitlement to summary judgment as a matter of law on any of her claims (see, Zuckerman v City of New York, 49 NY2d 557) and that her allegations are insufficient to warrant the issuance of an order of attachment pursuant to CPLR 6201. Rosenblatt, J. P., O’Brien, Ritter and Florio, JJ., concur.